OPINION BY ORDER
¶ 1 UPON CONSIDERATION of the petition in error, the response, the record, the defendant/appellant’s, John Tyler Hilburn (Hilburn), response to show cause order for dismissal and Hilburn’s brief-in-chief, THE COURT DETERMINES:
1) The sole issue presented on appeal is whether the jury fee imposed by 28 O.S. Supp.2004 § 152.1(A)(7) is subject to refund where no jury trial is held in the case in which it was paid;
2) The cause is governed by this Court’s opinion in Barzellone v. Presley, 2005 OK 86, 126 P.3d 588, promulgated on November 28, 2005, followed by mandate filed on December 23, 2005, holding that the $349.00 jury fee collected pursuant to 28 O.S. Supp.2004 § 152.1(A)(7) is not refundable even if jury services are not utilized; and
3) Hilburn is hence not entitled to a refund of the $349.00 fee taxed under 28 O.S. Supp.2004 § 152.1(A)(7).
¶ 2 IT IS THEREFORE, ORDERED, ADJUDGED, AND DECREED that Hil-burn may not receive a refund of the $349.00 fee taxed under the provisions of 28 O.S. Supp.2004 § 152.1(A)(7), although no jury trial was held in the above styled and numbered cause.
¶ 3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 9th DAY OF JANUARY, 2006.
*245WATT, C.J., WINCHESTER, V.C.J., LAVENDER, OPALA, EDMONDSON, TAYLOR, COLBERT, JJ., concur.
KAUGER, J., concurs in result.
HARGRAVE, J., dissents.